Citation Nr: 0126406	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to October 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.  

The appellant was afforded a hearing via videoconference 
before the undersigned member of the Board in February 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2000), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

Service medical records show that the veteran was diagnosed 
as having adenocarcinoma of the left kidney with metastases 
of the left renal hilar lymph node.  As treatment he 
underwent a left radical nephrectomy.  Following surgery, he 
underwent radiation, namely cobalt therapy.  

The veteran died in August 1998.  His death certificate shows 
that his cause of death was sepsis (weeks), due to or a 
consequence of pancreatic cancer (months), due to or a 
consequence of "hypernephroma" (years).  

The veteran's autopsy report reflects that the cause of death 
was complications associated with pancreatic carcinoma.  It 
was noted that the veteran was in reasonably good health 
until February 1998, when a medical work-up revealed a mass 
in the head of the pancreas.  As treatment, he underwent a 
Whipple procedure, for what proved to be ductal 
adenocarcinoma of the pancreas with metastases in two of five 
lymph nodes in the area of the common duct.  It was noted 
that the dissection was especially difficult since the 
veteran had previously undergone a left nephrectomy years 
before and had developed dense fibrous adhesions of the small 
bowel loops which precluded dissection through normal 
anatomical tissue planes.  Following the surgery, it was 
noted that the veteran stabilized but remained critically ill 
and his clinical course was described as being progressively 
downhill thereafter, culminating in his death.  

In an April 2001 opinion, Alexander S. Rosemurgy, II, M.D., 
indicated that he did not believe that the veteran's 
pancreatic cancer was directly or indirectly caused by his 
previous kidney cancer.  He pointed out that although cancers 
may have had a common origin (e.g., a genetic alteration), he 
doubted that kidney cancer had a causative role in the 
pancreatic cancer.  Dr. Rosemurgy also indicated that it was 
possible that the veteran had a diminished chance of recovery 
from his pancreatic cancer operation as a result of his 
previous surgery for kidney cancer.  It was noted that his 
therapy (including surgery) for his kidney cancer could have 
had an impact on his health, which would have decreased the 
possibility that he would have survived the medical 
interventions that were preformed for his pancreatic cancer.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

2.  The RO should take the necessary 
actions to obtain all copies of the 
private terminal clinical records from 
Tampa General Hospital and Vector 
Hospital pertaining to the veteran.  

3.  The RO should request that Dr. 
Rosemurgy II provide a detailed 
explanation for his opinion that the 
veteran's kidney cancer may have had a 
negative impact on his health, thereby 
possibly having diminished his chances 
for surviving the surgical interventions 
undertaken for the pancreatic cancer.  

4.  The appellant is informed that if 
there is additional evidence linking the 
cause of death to service or a service-
connected disability, that evidence must 
be submitted.

5.  If, upon completion of the above 
action the claim remains denied, the case 
should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


